          Case 1:20-cv-03122-JMF Document 22 Filed 04/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- X
THE NEW YORK STATE NURSES           :
ASSOCIATION                         :
                                    :
                     Plaintiff,     :                       Case No.: 1:20-CV-03122 (JMF)
                                    :
     v.                             :                       NOTICE OF MOTION TO
                                    :                       DISMISS
MONTEFIORE MEDICAL CENTER,          :
                                    :
                     Defendant.     :
----------------------------------- X

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and

Affidavits of David Brodsky, Dr. Theresa Madaline, Dr. Andrew Racine, J. Peter Savini,

Maureen Scanlan, including the exhibits attached thereto; and all pleadings and proceedings

heretofore had in the above-referenced matter, Defendant Montefiore Medical Center, by and

through its undersigned counsel, will move this Court, before the Honorable Jesse Furman,

United States District Judge, in the United States District Court, Southern District of New York,

Thurgood Marshall United State Courthouse, 40 Foley Square, New York, NY 10007, at a date

and time to be set by the Court, for an Order dismissing the Complaint pursuant to Federal Rule

of Civil Procedure Rule 12(b)(6) for failure to state a claim and for such other and further relief

as the Court may deem just and proper.

Dated: April 23, 2020                                 Respectfully submitted,

                                                      PROSKAUER ROSE LLP

                                                      By: /s/ Neil H. Abramson

                                                      Neil H. Abramson
                                                      Eleven Times Square
                                                      New York, New York 10036
                                                      (212) 969-3000
                                                      nabramson@proskauer.com
